IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-79,497-05 & 79,497-06



                        EX PARTE KEITH TAYLOR, Applicant



              ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
             CAUSE NOS. D-1-DC-11-300144-C & D-1-DC-12-904028-C
            IN THE 390 TH DISTRICT COURT FROM TRAVIS COUNTY

       YEARY, J., filed a concurring opinion, in which K EASLER, and H ERVEY, JJ.,
joined.

                                CONCURRING OPINION

       Adhering to the views expressed in my concurring opinion in Ex parte Pointer, ___

S.W.3d ___, Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court’s disposition of these cases.




FILED: JUNE 22, 2016
DO NOT PUBLISH